UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6660



TYRONE HOLLEY,

                                               Petitioner - Appellant,

          versus


THEODIS BECK,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CA-00-567-1)


Submitted:   August 23, 2001                 Decided:   August 30, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tyrone Holley, Appellant Pro Se.    Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tyrone Holley appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   Holley v. Beck, No. CA-00-567-1 (M.D.N.C. filed

Mar. 26, 2001; entered Mar. 27, 2001).   We decline to consider the

claims that Holley asserts for the first time on appeal.    See Muth

v. United States, 1 F.3d 246, 250 (4th Cir. 1993).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED




                                 2